Citation Nr: 1142961	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for stomach trouble.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to August 1944.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for stomach trouble.  

In January 2008, the Veteran testified at a personal hearing before a decision review officer (DRO).  A copy of the transcript is of record.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in March 2007, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on May 4, 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Review of the record reveals that the RO in Waco, Texas, received notification that the Veteran had moved to San Bernardino, California.  See the October 2009 Corporate Award and Rating Data form.  As such, the Waco RO permanently transferred the Veteran's claims file to the RO in Oakland, California.  However, as noted, the Veteran is represented by the Texas Veterans Commission. See the November 2005 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  As correctly noted on the VA Form 8, Certification of Appeal, the record does not contain a VA Form 646 or any other indication that the claims file was made available to the Veteran's representative for review prior to certification to the Board.  

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2010).  The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, his representative, although located in a state different from that of the current RO, should have an opportunity to review the claims file and provide argument in response to the continued denial of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward the claims folder to the Texas Veterans Commission and afford the organization an opportunity to review the claims folder and submit a VA Form 646 on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the appellant and documented in the claims file.  

2.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


